        Case 1:21-cv-00255-SPB Document 1 Filed 09/16/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF PENNSYLVANIA
                         PITTSBURGH DIVISION

DALE R. MUFFENY and
PAULA MUFFENY,
                                    CIVIL ACTION
Wheeling WV 26003
          Plaintiffs,

          vs.                       No.   1:21-cv-255
JERYL J. WILBORN,

Meadville, PA 16335                 JURY TRIAL    � YES       NO
          Defendant.

          and

WINDOW NATION ACQUISITION, LLC:
c/o Corporation Service Co.
251 Little Falls Drive
Wilmington, DE 19808
          Defendant.

          and

WINDOW NATION BLOCKER
HOLDCO, LLC
c/o Incorp Services
919 North Market St., Ste 950
Wilmington, DE 19801
          Defendant.

          and

WINDOW NATION HOLDING III
GP, LLC
c/o Corporation Service Co.
251 Little Falls Drive
Wilmington, DE 19808
          Defendant.

          and

WINDOW NATION HOLDING III, LP
c/o Corporation Service Co.
251 Little Falls Drive
Wilmington, DE 19808
          Defendant.
Case 1:21-cv-00255-SPB Document 1 Filed 09/16/21 Page 2 of 9
Case 1:21-cv-00255-SPB Document 1 Filed 09/16/21 Page 3 of 9
Case 1:21-cv-00255-SPB Document 1 Filed 09/16/21 Page 4 of 9
Case 1:21-cv-00255-SPB Document 1 Filed 09/16/21 Page 5 of 9
Case 1:21-cv-00255-SPB Document 1 Filed 09/16/21 Page 6 of 9
Case 1:21-cv-00255-SPB Document 1 Filed 09/16/21 Page 7 of 9
Case 1:21-cv-00255-SPB Document 1 Filed 09/16/21 Page 8 of 9
Case 1:21-cv-00255-SPB Document 1 Filed 09/16/21 Page 9 of 9
